DETAILED ACTION
The Amendment filed May 24, 2022 has been entered. Claims 1, 5, 12-14, 24, and 25 have been amended. Claims 15-20 have been canceled. Currently, claims 1-14 and 21-26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-14 and 21-24, Li in view of Leonard, Atashbar, and Zheng represents the best art of record. However, Li in view of Leonard, Atashbar, and Zheng fails to encompass all of the limitations of currently amended independent claims 1 and 13.
Specifically, the Examiner agrees with the applicant that Li in view of Leonard, Atashbar, and Zheng fails to critically teach a wheel speed sensing system of a work vehicle as claimed which specifically includes that the sensor is paced form the sensor target by a predetermined distance defining an air gap between the sensor and the sensor target, the predetermined distance based on a deflection distance of the axle determined between a no-load condition and a load condition of the vehicle (see Applicant Arguments/Remarks Made in an Amendment, filed 5/24/2022, pages 7 and 8).

Regarding claims 25 and 26, Li in view of Doundoulakis represents the best art of record. However, Li in view of Doundoulakis fails to encompass all of the limitations of currently amended independent claim 25.
Specifically, the Examiner agrees with the applicant that Li in view of Leonard, Atashbar, and Zheng fails to critically teach a method of forming an axle from a steel bar for a vehicle having a speed sensor, a differential, a wheel hub, and a brake plate, wherein the method specifically comprises machining the axle between the first end and the second end, to form a sensor target, wherein the sensor target includes a plurality of features configured to be sensed by the speed sensor, wherein the sensor target is formed of the same material as the axle (see Applicant Arguments/Remarks Made in an Amendment, filed 5/24/2022, pages 13 and 14).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 13, and 25 and the examiner can find no teachings for the wheel speed sensor system, work vehicle, and method of forming an axle as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855